Title: From Jonathan Trumbull, Jr. to Richard Varick, 5 June 1783
From: Trumbull, Jonathan, Jr.
To: Varick, Richard


                  
                     D. Sir Head Quarters 5th June 1783
                  
                  His Excellency directs me to reply to your favor of the 3d—and to mention that his principal Wish is, to have the Business compleated as soon as may be—to effect which he will not be averse to having the Books a little checquerd if you find it necessary—however, he leaves to your Judgement & Discretion, the choice of the Expedients mentioned in your Letter—The Definitive Treaty is tho’t to be near at Hand—the Arrival of which, will probably take the Genl from this place.
                  His Excellency thinks it best, as you propose, to procure the three Half Volumes—If you will send their particular Size & Thickness, it is tho’t that the best Mode of obtaing them will be by means of the Contractors, from N. York—which will be attempted as soon as you furnish us with the necessary Directions.I am &c.
                  
                     J. Tll
                  
               